                           'f
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                Page I of!   ~
                                                      UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
                                                                  AMENDED
                          United States of America                JUDGMENT IN A CRIMINAL CASE
                                     v.                           (For Offenses Committed On or After November I, 1987)



                                    Jose Anibal Perez                            Case Number: 3:20-cr-0374

                                                                                 Aron Lee Israelite
                                                                                 Defendant's Attorney


REGISTRATION NO. 05794082
                                                                                                           FILED
THE DEFENDANT:                                                                                              FEB 19 2020
 IZI pleaded guilty to count(s) l of Superseding Information
                                                                                        Cl.ERK, U.S. uiSTRICT
 D was found guilty to count(s)                                                      SOUTHERN DISTRICT OF r..ArulllJKN
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                                   Nature of Offense                                       Count Number(s)
8: 1325(a)(l)                                     ATTEMPTED IMPROPER ENTRY BY AN ALIEN                    ls
                                                  (Misdemeanor)

 D The defendant has been found not guilty on count(s)
                                                                          ------------------
 IZI Count(s) I oflnformation                                               dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                         .        /

                                         y,TIME SERVED                      • _________ days
 IZI Assessment: $10 WAIVED _IZI Fine: WAIVED
 IZI -Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Wednesday, February 19, 2020
                                                                         Date of Imposition of Sentence

                 \
                           \I ·-.,,--.
                                r ... 1
                                         r·
                                              \
                                                      (--._
                                                      ,   l
Received ,
             DUSM
                     ~-     \   1,) \.,. ,-' '<,, ., s:....:(_
                                1
                                I
                      .         I
                          ·,~/



Clerk's Office Copy                                                                                             3:20-cr-0374
